﻿It gives me great pleasure to extend to you. Sir, our warn congratulations on your election as President of the current session of the General Assembly, which reflects the confidence of the international community in your skill, long experience and well-known wisdom, and is also an expression of appreciation of your friendly country, We are confident that you will lead the work of the session- to achievement of the positive results we all hope for,
I would also express my delegation's deep appreciation of the skill and competence with which your predecessor served as President of the last session of the General Assembly.
It gives me great pleasure to congratulate the Secretary-General on his valuable report on the work of the Organization and efforts in support of international peace and security.
This year the world has witnessed important events and developments which have great significance for the efforts aimed at strengthening international peace and security. It has also witnessed serious natural disasters that have inflicted grave damage on the infrastructures of a number of countries and impeded their efforts to achieve development and progress. 
In this context, I would like to recall the Treaty between the United States of America and the Soviet Union on the elimination of their Intermediate-Range and Shorter-Range Missiles, as well as other agreements reached by the two countries at the Washington and Moscow summit meetings of 1987 and 1983, respectively. These developments came as an expression of the peaceful approach adopted by the two super-Powers, the policy of détente, and the improvement of the international climate, and also as an indication of the beginning of the movement towards disarmament and the reduction of risk of a nuclear war. While welcoming these steps towards peace, we call on both countries to continue to move in that direction, and we hope to see this policy of reconciliation applied in solving regional and world problems, eradicating racial discrimination and promoting respect for peoples’ rights to independence and sovereignty.
Among the most outstanding issues that should be given more attention by the super-Powers and the United Nations are the question of Palestine and the situation in the Middle East, which increasingly endanger international peace and security because of Israel's defiance of the resolutions adopted by the United Nations and of the unanimous will of the international community, resulting in its savage acts of terrorism against the defenceless Palestinian people.
Peace can never be achieved in the Middle East region unless it is based on the principle of absolute justice. The question of Palestine is the origin and crux of the conflict in the region. Therefore Israel must unconditionally withdraw from the occupied Arab territories, including the Holy City of Jerusalem. In this respect, we reiterate the importance of holding the International Peace Conference on the Middle East, under the auspices of the United Nations and with the participation of the Palestine Liberation Organization, the sole and legitimate representative of the Palestinian people. 
The uprising of the Palestinian people in the West Bank and the Gaza Strip has continued, for almost a year, to cause the loss of life of many martyrs, who have fallen under the fire of Israeli, terrorises and occupation. The militant Palestinian people has proven once more that its resolve will not be weakened and that its determination will increase even more, even at the cost of the greatest sacrifices, due to Israeli terrorism. My delegation wishes therefore, from this rostrum, to commend the struggle and brave resolution of the "stone children. They have brought an ingenious innovation to the struggle of the Palestinian people and, with unique courage and unwavering determination have exposed the machinery and power of the systematic terrorism pursued by the Tel Aviv government. This people will inevitably triumph, however great the sacrifices may be.
We view with deep appreciation the efforts made by the Secretary-General of the United Nations to restore peace and to end the war between Iraq and Iran, efforts which culminated in the recent cease-fire. We sincerely hope that the negotiations currently under way will succeed and pave the way to a permanent, comprehensive, peaceful settlement of the conflict between the two countries.
The situation in southern Africa is another source of grave concern. The people in that area are still suffering under the yoke of domination and the abhorrent apartheid regime, which is the most rapacious, fascist and racist colonial system. Despite international condemnations, the apartheid regime still persists in its crimes against world conscience and humanity, we salute the people of South Africa for their relentless struggle to attain their legitimate rights and achieve their just demands under the leadership of their legitimate representatives, the African National Congress (ANC) and the Pan Africanist Congress (PAC).
The apartheid regime is an affront to humanity. We call upon the international community to help eradicate it by increasing its isolation and by carrying out comprehensive economic sanctions. We also call for support for the efforts that are being made to achieve Namibia's independence and to strengthen the means of implementing the United Nations resolutions aimed at putting an end to Namibia's illegal occupation by South Africa and at supporting the struggle of its people for liberation and sovereignty under the South West Africa People's Organization (SWAPO), their legitimate and sole representative.
We hope that the continuing efforts that are being made in the current negotiations to achieve a practical solution that would benefit the Namibian people, on the basis of Security Council resolution 435 (1987), will succeed, so that an end may be put to Namibia's illegal occupation by Pretoria, that Namibia may be granted its independence and that favourable conditions may be created for the achievement of this objective.
The Geneva Agreements on Afghanistan signed last April are outstanding achievements on the road to establishing peace and reaching a comprehensive settlement of the problem of Afghanistan. We hope that the national reconciliation endeavours currently under way will bear fruit, so that Afghanistan and its people may enjoy security and stability.
The success of the United Nations endeavours inspires the hope that peace and security may be attained in other regions of the world. Cambodia still awaits a comprehensive, just and peaceful solution, one that would involve the withdrawal of all foreign forces from its territories and would help create a favourable climate that would enable the Cambodian people to exercise their right to independence and sovereignty. 
We hope to see the Korean people attain their aspirations and reunite their homeland in peace and without foreign interference.
We also hope that political economic and social stability will be achieved by the peoples of Central America.
Mr. President, we support what you said in your statement concerning the increasing effectiveness of the United Nations in arriving at a new pattern of international relations based on the belief that the force of arms, however strong, will not solve the problems of the world.
The developments the world has witnessed this year have proved the effectiveness of the United Nations and its ability to contribute to the strengthening of peace and stability. We would like in this context to commend the Secretary-General for his wise leadership and efforts to achieve the goals of the United Nations. We congratulate the United Nations on being awarded the Nobel Peace Prize for its peace-keeping operations. We call upon Member States to respect the Charter and the resolutions of the United Nations.
My country is following with deep concern the exacerbation of the acute crisis in the present international economic order and the negative impact on developing countries, especially the least developed among them. No one can deny the fact that the roots of the crisis lie in the continuation of structural imbalances in the international economic order. This is evident in the decline of the terms of international trade, the decrease in the prices of raw materials exported by developing countries, and the exacerbation of the foreign debt crisis to such an extent that it is now threatening the future of all economic and social developments. It also has political and social repercussions arising from the stagnation of the rates of growth and the decrease in the flow of development assistance. We would like in this context to mention in particular the tardiness of developed countries in fulfilling their obligations to implement resolutions on the International Development Strategy for the second and third development decades, which call upon those countries to allocate .07 per cent of their national income as official assistance for the financing of development in developing countries. The situation is also aggravated by the failure of developed countries to adhere to the decisions contained in the Substantial New Programme of Action for the 1980s for the Least Developed Countries, despite the international consensus reached at the Paris Conference in 1980, which resulted in a serious set-back to economic development in the States of this group. 
The foreign debt crisis in developing countries has begun to assume serious dimensions, posing a major obstacle to the economic and social development of developing countries in general, and of the least developed countries in particular. We are convinced that the crisis is caused mainly by the structural imbalances in the present international economic order. The debt-servicing burden is worsening daily and giving rise to grave dangers as a result of the wrong policies being imposed by some international financial institutions, the stagnation of official development assistance, protectionism, the closure of markets to the exports of developing countries, and the instability of financial markets. This deterioration endangers not only the stability and security of developing countries, but also international stability and security. Therefore, my country would like to appeal from this rostrum for urgent international action to deal with the foreign debt crisis on a general, comprehensive and systematic basis, taking into account the importance of recognizing the principle of the common responsibility of both developing and developed countries, and the necessity of dealing with the debt crisis within a comprehensive international strategy.
In this context, my delegation wishes to mention some positive signs at the international level, in particular the increasing awareness of the necessity of finding urgent and just solutions to the debt problem. In this vein, my delegation commends and welcomes the decisions taken at the industrial nations' summit ' meeting, held in Toronto, Canada, last June. Those decisions contained the first clear and explicit consensus among the major industrial nations on the importance of taking practical and concrete steps towards alleviating the debt burden of the poorest countries, especially those of Africa. In particular we would recall the recommendation calling for the writing off of the debts of poor African countries, which we believe would constitute an extremely important step towards containing this serious crisis.
The critical economic situation in Africa also causes deep concern. The already grave economic crisis in Africa that has resulted from several external and internal factors has been exacerbated by natural disasters such as drought, desertification and floods. 
In this context my delegation expresses total support for implementation of the decisions contained in the United Nations Programme of Action for African Economic Recovery and Development 1986-1990, which was unanimously endorsed by the General Assembly at its thirteenth special session in May 1986. We observe with regret that several developed countries have failed to fulfil their obligations concerning the implementation of decisions contained in the Programme of Action, especially in the area of providing financial resources to finance development, as clearly shown in the medium-term evaluation of the African Programme of Action at the meetings of the Committee of the Whole held last month in this Hall. My delegation expresses its full support for the recommendations of the Committee of the Whole on the medium-term evaluation of the African Programme of Action and appeals to the developed countries to fulfil their obligations in order to secure the success of common efforts before 1990.
My delegation stresses its firm belief in the principle of interdependence and organic integrity of the international economic order for the benefit of all, which can only be achieved through the devising of full and comprehensive solutions based on the principles of equality, justice and equitable opportunities. Accordingly, the activation of constructive dialogue between developing and developed countries constitutes an urgent and vital demand at this critical juncture, at which the international community faces major dangers and challenges which require wisdom, courage, clarity of vision and political will. We believe that the gravity of the present international economic crisis requires the intensification of efforts to devise a complete strategy, to reopen the channels of North-South dialogue in order to restructure the present international economic order, and to establish a new international economic order with a view to accelerating economic and social development in developing countries within the framework of interdependence and common benefit. The people of the Sudan have confirmed their determination to uphold the democratic option by establishing a national-accord Government which is a clear manifestation of the unanimous will of the people. That Government is supported by 90 per cent of the members of the Constituent Assembly. Its support is also rooted in a wide popular base, and is based on the rule of law, judiciary independence, freedom of expression and association, and respect for human and fundamental rights.
The Sudan is not content with absolute-majority democracy; it transcends that, aspiring to reach the goal of total national unity through integral conciliation by accommodating the minority. Thus, the Sudan called for a constitutional conference attended by all political forces to discuss questions and problems in order to reach solutions by peaceful means. Accordingly, the Sudan adopted a consistent position vis-à-vis the rebellion movement in the south, based on inviting it to enter into a dialogue instead of fighting.
The Government 's peaceful initiatives coincided with efforts to improve relations with neighbouring countries on the basis of the Sudan's foreign policy principles - that is, commitment to international and regional covenants, respect for sovereignty, non-interference in the internal affairs of States and pursuing a policy of maintaining good relations with its neighbours.
On the basis of those firm principles of our foreign policy, we moved to conduct more serious dialogue with our friendly neighbour Ethiopia in order to solve problems between our two countries and promote prospects for co-operation, with a view to establishing more stability in the region. We even aspire to making the whole region of the Red Sea and the Horn of Africa a secure and peaceful place far from the rivalries and conflicts of the great Powers.
My country is now faced with extremely difficult economic conditions. It is earnestly trying to cope with them through a four-year programme for salvation, rehabilitation and development and the formulation of strict substantive policies to restore balance and enable the economy to advance in a negative international economic climate. The Assembly is well aware of the adverse effects of that climate on the economies of the developing countries, especially the least developed countries.
Moreover, we have been faced with great challenges and successive natural disasters. Our country, as the Assembly is aware, is host to more than 1 million refugees, due to my Government's commitment to international and regional covenants which regulate refuge. However, the burden of hosting refugees, given our country's complicated economic circumstances, which I have indicated, has surpassed our absorptive capacity and adversely affected our economic and developmental environment and efforts. The Assembly made reference to this in its resolution 42/129 by emphasizing the heavy burden on the people and Government of the Sudan and the serious social and economic impact caused by the presence of large numbers of refugees and its effect on development and infrastructure.
In this context, I should like to renew our thanks and appreciation for the generous appeal made by the General Assembly to the international community last Match to render immediate assistance to my country in order to enable it to cope with the increasing consequences of hosting increasing numbers of refugees. We also thank the Secretary-General for the joint missions we sent to the Sudan. It gives me pleasure to express our appreciation for the reports and recommendations which these missions have presented to the General Assembly.
We hope that at this session the General Assembly will be able to study the important proposal included in the Secretary-General's report (A/41/264) which calls for the establishment of a new group constituted of the States called "refugee affected countries", and that those States can obtain preferential treatment as regards international developmental aid.
Apart from the refugee crisis, my country has been exposed to a wide migratory ' movement from the south to the north as a result of the rebellion movement, which is increasingly supported from outside the country. My Government strives to provide those migrants with shelter, food, education and medical treatment. The United Nations and the international community have been helping us deal with this formidable disaster, which involved the migration of more than 1 million persons to the north and a consequent burden in terms of refugees. Even as that help was being tendered my country fell victim last August to a serious disaster caused by torrential rain and flooding, resulting in huge losses and the destruction of roads, railways, farms, houses, public facilities, communications systems and power networks. More than 2 million individuals lost their houses in Khartoum and the northern province.
Before these torrential rains and flooding ended, wide areas of the Sudan were invaded by locusts, posing a genuine threat to agriculture and the environment not only in the Sudan but in all the States of the region.
We extend our sincere thanks and appreciation to our sister States and Governments and to non-governmental organizations for their help in providing relief for the victims. At the same time, we hope that support will continue beyond the time of emergency to consolidate our efforts to rebuild infrastructure, public facilities and various projects concerned with production. In that connection, we consider it necessary to conduct studies of the increase in natural disasters, to which a number of speakers have referred. Studies have shown that in the 1960s disasters claimed 5 million victims, they claimed 15 million in the 1970s, and that figure has doubled before the end of the 1980s. I hope that phenomenon will prompt the United Nations and the entire international community to study the question seriously, to reconsider the performance of existing machinery, and to devise the best practical means and efficient methods and machinery to handle such disasters.
We hope also that the resolution adopted by the General Assembly at its last session, which declared the 1990s as the international decade for natural disaster reduction, with a view to enhancing international co-operation in this field, will help consolidate ongoing efforts to confront these increasing disasters more effectively.
Finally, I should like to reiterate our confidence in the United Nations and its leadership and in its capability to make an active contribution to strengthening international peace and security. Its achievements have confirmed its credibility and effectives as an invincible fortress of peace, prosperity and progress for the human race in line with the purposes and the spirit of the Charter.
